Exhibit 10.04

 

TIME BROKERAGE AGREEMENT

 

By and Between

 

NEXSTAR BROADCASTING, INC.

 

and

 

JEWELL TELEVISION CORPORATION

 

May 21, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   Overall Purpose and Term    1

2.

   Station Facilities    2

3.

   Revenue    2

4.

   Compensation    2

5.

   Responsibilities    2

6.

   Revenues and Deposits    3

7.

   Handling of Station Communications    4

8.

   The Owner’s Compliance With FCC Rules and Published Policies    4

9.

   Programming and the Public Interest    4

10.

   Special Programs    6

11.

   Station Identification    6

12.

   Station Facilities    6

13.

   Political Advertising    6

14.

   Children’s Programming    7

15.

   Responsibility For Compliance with FCC Technical Rules    8

16.

   Force Majeure    8

17.

   Trade Secrets and Proprietary Information    8

18.

   Payola and Conflicts of Interest    8

19.

   The Broker’s Compliance with Law    9

20.

   Indemnification    9

21.

   Termination    10

22.

   Authorizations    11

23.

   Advanced Television/High Definition Television    11

24.

   Notices    11

 

-i-



--------------------------------------------------------------------------------

25.

   Modification and Waiver    12

26.

   Construction    12

27.

   Headings; Interpretation    12

28.

   Assignment    12

29.

   Counterparts    13

30.

   Entire Agreement    13

31.

   No Partnership or Joint Venture Created    13

32.

   Severability    13

33.

   Legal Effect    13

34.

   No Party Deemed Drafter    13

 

ii



--------------------------------------------------------------------------------

TIME BROKERAGE AGREEMENT

 

This TIME BROKERAGE AGREEMENT (this “Agreement”) is entered into as of May 21,
2004, by and among Jewell Television Corporation (the “Owner”), and Nexstar
Broadcasting, Inc. (the “Broker”). Capitalized terms used but not defined herein
will have the meaning set forth in the Purchase Agreement (as defined below).

 

WHEREAS, the Owner is the owner and operator of television broadcast station
KLST (TV), licensed to San Angelo, Texas, and assets relating thereto (the
“Station”), pursuant to authorization(s) issued by the Federal Communications
Commission (“FCC”);

 

WHEREAS, the parties hereto have carefully considered the Communications Act of
1934, as amended (the “Communications Act”), and the FCC’s rules and policies
adopted pursuant thereto, and intend that this Agreement in all respects comply
with said Communications Act and FCC rules and policies;

 

WHEREAS, the Owner desires to enter into this Agreement to provide a regular
source of diverse programming and income to sustain the operations of the
Station;

 

WHEREAS, the Broker desires to provide an over-the-air program service to the
San Angelo, Texas area using the facilities and personnel of the Station;

 

WHEREAS, the Owner agrees to provide time on the Station exclusively to the
Broker on terms and conditions that conform to policies of the Owner and the FCC
for time brokerage arrangements and that are as set forth herein;

 

WHEREAS, the Broker agrees to provide broadcast programming of the Broker’s
selection that conforms with the policies of the Owner and with all rules and
published policies of the FCC, and as set forth herein;

 

WHEREAS, the Owner maintains, and will continue to maintain during the term of
this Agreement, ultimate control over the Station’s facilities including control
over the Station’s finances and programming and the Owner’s personnel; and

 

WHEREAS, contemporaneously herewith, the Owner and the Broker have entered into
an Asset Purchase Agreement (the “Purchase Agreement”) pursuant to which the
Broker will, subject to FCC consent, purchase substantially all of the assets of
the Station;

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which the Owner and the Broker hereby acknowledge, the Owner and
the Broker, intending to be bound legally, hereby agree as follows:

 

1. Overall Purpose and Term. In accordance with the terms and subject to the
limitations set forth herein: (a) the Broker will provide programming to the
Owner for the Station, promote the Station and its programming, sell commercial
and other time on the Station and bill for and collect the payments for time
sales on the Station; and (b) the Owner will maintain the Station’s transmitting
and microwave relay facilities, and make such facilities

 



--------------------------------------------------------------------------------

available to the Broker for the purposes described herein. Subject to the terms
of this Agreement, each party hereby warrants and covenants that it will fulfill
said obligations, and their other obligations specified herein, to the fullest
extent permitted by law (including the FCC’s rules and published policies) in a
diligent, reasonable manner. The Broker will begin its time brokerage activities
with regard to the Station pursuant to this Agreement at 12:01 AM, San Angelo,
Texas, on June 1, 2004, and such date is referred to in this Agreement as the
“Commencement Date.” The term of this Agreement will be the period from the
Commencement Date until the Closing (as such term is defined in the Purchase
Agreement) or the earlier termination of this Agreement or the Purchase
Agreement (the “Term”).

 

2. Station Facilities. During the Term, the Owner will make the Station’s
television broadcasting transmission facilities available to the Broker for
broadcast on the Station of programs selected by the Broker in accordance with
the terms and conditions hereof, and advertising/commercial announcements sold
by the Broker, which may originate from the Station’s studios, the Broker’s
studios or from other sources contracted for by the Broker. In addition, the
Owner will make available to the Broker, at no additional cost, during the Term,
exclusive use (other than the Owner’s own use for the Station pursuant to this
Agreement) of all of the Owner’s studio and production facilities and other
assets, for the Broker’s use in its activities with regard to the Station
pursuant to this Agreement.

 

3. Revenue. The Broker will be entitled to all revenues resulting from the sale
of advertising and other time on the Station during the Term, including, without
limitation, all revenue from the sale of advertising and other time during the
Owner’s public service programming or other programming provided by the Owner
pursuant to Sections 9 and 10, or otherwise resulting from the operation of the
Station during the Term.

 

4. Compensation. As consideration for the Owner permitting the Broker to
broadcast the Broker’s programming on the Station pursuant to the terms of this
Agreement, the Broker will pay to the Owner the amounts described on Exhibit A.

 

5. Responsibilities.

 

(a) The Broker’s Responsibilities.

 

  (i) The Broker will employ and be responsible for paying the salaries,
commissions, payroll taxes, insurance and all other related costs for employees
of the Broker engaged in the Broker’s time brokerage activities under this
Agreement.

 

  (ii) The Broker will be responsible for utilizing the Broker’s and the Owner’s
employees to operate and maintain the Owner’s studio, production and master
control facilities and to acquire, compile, produce, broadcast and sell the
Station’s programming and commercial messages.

 

  (iii)

In performing its obligations under this Agreement, the Broker will use
commercially reasonable efforts to adhere to and fulfill all of

 

2



--------------------------------------------------------------------------------

 

the terms, conditions and obligations under all Contracts relating to the
business and operation of the Station.

 

(b) The Owner’s Responsibilities. The Owner will employ and be responsible for
paying the salaries, commissions, payroll taxes, insurance and all other related
costs of its employees. In this regard, the Owner will employ, at a minimum, one
full-time General Manager for the Station, and one receptionist for the Station.
Such General Manager (the “General Manager”) will be responsible for overseeing
all operational aspects of the Station. The Owner will be responsible for all
(A) lease obligations in connection with property leased (if any) to the Owner,
(B) utility bills for utility services at the Station’s main studio/office
location(s) and its tower/transmitter sites, (C) telephone system maintenance
costs and local exchange and long distance telephone service costs for the
Owner’s telephone system(s) and usage at the Station’s main studio/office
location(s) and at the Station’s tower/transmitter sites, (D) costs of
engineering and technical personnel necessary to assure compliance with the
FCC’s rules and published policies and maintenance and repair of the Station’s
transmitting and microwave relay facilities, (E) all liabilities and obligations
under all Contracts to which the Owner is a party relating to the business and
operations of the Station, (F) premiums for insurance required to be maintained
by the Owner under this Agreement, (G) real and personal property taxes, (H)
business, license and FCC regulatory fees, and (I) reasonable maintenance and
repair costs for the Station’s studio, transmission and production equipment.

 

(c) Additional Responsibilities.

 

  (i) The Broker will be fully responsible for the supervision and direction of
its employees, and the Owner will be fully responsible for the supervision and
direction of its employees.

 

  (ii) The Broker and the Owner will pay their respective expenses owed to third
parties with regard to the Station and in no event will any such payable remain
unpaid for more than thirty (30) days after it is due unless such payable is
being disputed in good faith.

 

  (iii) Except as otherwise mutually agreed, as between the Owner and the
Broker, the Owner is and will continue to be responsible for all its obligations
pursuant to any contracts of employment of employees of the Station and any
contracts with labor unions to which the Owner is a party.

 

(d) Renewal, Modification and Cancellation of Contracts. The Owner will comply
with all reasonable requests of the Broker with respect to the renewal and
cancellation of contracts (in accordance with their terms) or the entry into or
the modification of contracts which affect the Broker’s time brokerage
activities with regard to the Station pursuant to this Agreement.

 

6. Revenues and Deposits.

 

(a) Revenues from Broadcast Time Sales and Uses of Station’s Studio/Production
Facilities during the Term. The Broker will have the exclusive right to sell,

 

3



--------------------------------------------------------------------------------

either directly or indirectly through sales representatives, and will be solely
responsible for billing and collecting payments for, all programs and
commercials aired on the Station during the Term (whether during programming
selected by Broker or programming selected by the Owner), and production fees
for uses of the Station’s studio/production facilities during the Term. The
Broker may contract and bill in its own name for the sale of broadcast time on
the Station during the Term and uses of the Station’s studio/production
facilities during the Term. The Broker also will have the right to negotiate for
and to receive all compensation due to the Station during the Term (i) from
cable television systems pursuant to the “retransmission consent” provisions of
the Cable Television Consumer Protection and Competition Act of 1992, as
amended, and the FCC’s rules enacted pursuant thereto, and (ii) from DBS
providers pursuant to the Satellite Home Viewer Improvement Act of 1999 and the
FCC’s rules enacted pursuant thereto, and the Owner will take, and refrain from
taking, actions as to matters under such Acts and rules from time to time in
accordance with the Broker’s reasonable requests.

 

(b) Bank Accounts for Revenues from Broker’s Activities/Payments By Broker from
Such Revenues. The Broker may deposit any sums it receives pursuant to Section
6(a) or otherwise with respect to the Station into a bank account (or accounts)
of the Broker established by the Broker, in the Broker’s name, for this purpose
(the “Broker Bank Account(s)”), and the funds in the Broker Bank Account(s) will
be the property of the Broker, except as otherwise provided herein or in the
Purchase Agreement. The Broker is authorized to endorse payments received in
names other than Broker’s (e.g., “KLST,” or “KLST-TV”) in order to deposit such
payments into the Broker Bank Account(s).

 

7. Handling of Station Communications. The Owner will receive and handle mail,
faxes, telephone calls and e-mail from members of the public in connection with
the operation of the Station.

 

8. The Owner’s Compliance With FCC Rules and Published Policies. The Owner will
comply in all material respects with all FCC rules and published policies
applicable to the Station. Without limiting the foregoing sentence, the Owner’s
obligations will include ascertaining the needs and interests of the Station’s
service area, maintaining the Station’s political broadcasting and public
inspection files and the Station’s maintenance logs, setting political
advertising policies, meeting equal employment opportunity requirements with
regard to the Owner’s employees, preparing the Station’s quarterly
issues/programs lists and making all required FCC filings with regard to the
Station.

 

9. Programming and the Public Interest.

 

(a) Throughout the Term, Broker will program the Station so as to maintain a
general, advertiser-supported, national-network-affiliated, entertainment/sports
format, with some mix permitted of home shopping, religious, foreign language
and infomercial programming. The Station will not become a predominantly home
shopping, religious, foreign language and/or infomercial Station. The
programming selected by the Broker or at its discretion will consist of such
materials as are determined by the Broker to be appropriate and/or in the public
interest including public affairs programming, public service announcements,
entertainment, news, weather reports, sports, promotional material, commercial
material and advertising. Without limiting the foregoing sentence, the Broker
will program on the Station at

 

4



--------------------------------------------------------------------------------

least a total of four (4) hours per week of news, public affairs, or other
non-sports, non-entertainment programming, between the hours of 6:00 AM and
12:00 midnight, local time, on the Station.

 

(b) During the Term, the Broker’s management personnel designated by the Broker
will meet at least monthly with the Owner’s General Manager in order to help
formalize the Owner’s oversight over the Broker’s activities at the Station. At
such meetings, the Owner will, among other things, provide the Broker with the
results of the Owner’s ongoing efforts to ascertain the problems, needs and
interests of the Station’s service area, so that the programming and public
service announcements selected and/or scheduled by the Broker for the Station
will be responsive thereto, (ii) inform the Broker of all views, comments,
suggestions and complaints concerning the Broker’s programming, (iii) provide
suggestions for future public service programs and public service announcement
campaigns, and (iv) review the Broker’s programming for children. In the event
the Owner determines that additional attention should be directed to particular
community needs, the Broker will cooperate to assure that the Station’s
locally-produced programming serves those needs. If the Owner acquires
syndicated programming or if the Owner uses Broker’s employees for the
production of local programs in addition to the informational and public affairs
programming described above in this Section 9, then all expenses for such
additional programming will be paid by the Owner and will not be included in the
reimbursements due the Owner under this Agreement. Such programs will be aired
on the Station at a mutually agreeable time between 6:00 AM and 12:00 midnight,
local time.

 

(c) The Broker will provide the Owner promptly with all documents the Broker
receives which are required to be placed in the Station’s political or public
inspection files. The Broker will, upon reasonable request by the Owner, provide
the Owner with information with respect to programs and public service
announcements broadcast on the Station which are responsive to the problems,
needs and issues facing the residents of the Station’s service area and the
Broker’s programming for children, so as to assist the Owner in the preparation
of required programming reports, and will assist the Owner upon request in
compiling such other information which is reasonably necessary to enable the
Owner to prepare other records and reports required by the FCC or other
government agencies. Broker shall furnish to Owner upon request any other
information that is reasonably necessary to enable Owner to prepare any records
or reports required by the FCC or other governmental entities.

 

(d) The Owner will have the full and unrestricted right to reject, delete and
not broadcast any material contained in any part of the programming selected
and/or scheduled by the Broker which the Owner in good faith determines would be
contrary to law, the public interest or the standards set forth on Exhibit B.
The Owner will retain ultimate control over the Station’s policies and
standards, and, in that regard, will adopt written standards, generally in
accordance with industry standards for commercial television broadcast stations,
in substantially the same form and substance as the attached Exhibit B, for the
acceptance of programming material and commercial announcements. The Broker
hereby covenants, warrants and represents that with regard to the Station it
will, at all times during the Term, comply in all material respects with such
standards for acceptance of programming material and commercial announcements.

 

5



--------------------------------------------------------------------------------

10. Special Programs. The Owner reserves the right, in good faith, to preempt
the Broker’s programs for the Station to broadcast special programs on occasion
concerning issues or events of local, regional or national importance in the
event that the Broker does not broadcast the same on its own initiative or in
the event that the Owner reasonably determines in good faith that the amount of
the Broker’s coverage of such issues or events is inadequate; provided that in
all such cases the Owner will use its best efforts to give the Broker reasonable
notice of the Owner’s intention to preempt programs scheduled by the Broker.

 

11. Station Identification. The Owner will be responsible for the proper
broadcast of FCC-required station identification announcements on the Station.
The Broker, while conducting its activities with regard to the Station pursuant
to this Agreement, will broadcast all required station identification
announcements in form and content approved by the Owner with respect to the
Station in full compliance with FCC rules and published policies.

 

12. Station Facilities.

 

(a) Operation of Station. The Owner agrees that the Station will be operated
throughout the Term in all material respects in accordance with the
authorizations issued by the FCC and all applicable FCC rules and published
policies. During the Term, the Owner will make the Station available to the
Broker for program transmissions, at least at ninety five percent (95%) of the
Station’s currently authorized effective radiated power, for the entire time
that the Station is on the air, except for downtime occasioned by required
maintenance and other interruptions contemplated by Section 12(b) and events
described in Section 16. Any routine or non-emergency maintenance work affecting
operation of the Station at full power will be scheduled with at least
forty-eight (48) hours prior notice to the Broker, and, to the extent possible,
will not take place during a rating period; and, to the extent possible, the
Owner will cause such maintenance work to be performed between the hours of 1:00
AM and 6:00 AM, local time.

 

(b) Interruption of Normal Operations. If the Station suffers any loss or damage
of any nature to its transmission or studio facilities which results in the
interruption of service or the inability of the Station to operate with its
maximum authorized facilities, Broker may undertake such repairs as are
necessary to restore full-time operation of the Station with its maximum
authorized facilities at its own expense; provided that if the Purchase
Agreement is terminated prior to the Closing, the Owner will promptly reimburse
the Broker for all such expenses incurred by the Broker.

 

(c) Studio Location. The Owner will maintain a main studio facility, within the
Station’s principal community contour and in accordance with the FCC’s rules and
published policies, and will staff said main studio consistent with the FCC’s
rules and published policies.

 

13. Political Advertising. The Owner will be responsible for compliance with the
political broadcasting requirements of the Communications Act, the FCC’s rules
and published policies promulgated thereunder, and the Bipartisan Campaign
Reform Act of 2002. The Owner, with the cooperation and assistance of the
Broker, will prepare and distribute appropriate political disclosure statements
for the Station and the Owner and the Broker will jointly determine the
Station’s lowest unit charge for the sale of advertising and program time to

 

6



--------------------------------------------------------------------------------

legally qualified candidates. The Broker, while conducting its activities with
regard to the Station pursuant to this Agreement, will comply with said
political broadcasting requirements, rules and published policies including the
Bipartisan Campaign Reform Act of 2002. The Broker promptly will supply to the
Owner such information as may be reasonably necessary to permit the Owner to
comply with the lowest unit charge requirements of Section 315 of the
Communications Act. To the extent that the Owner believes necessary in the
Owner’s sole discretion, the Broker will release advertising availabilities and
program time as required by the FCC’s rules and published policies to permit the
Station to comply with the reasonable access provisions of Section 312(a)(7) of
the Communications Act and the equal opportunities provision of Section 315 of
the Communications Act and the rules and published policies of the FCC
promulgated thereunder.

 

14. Children’s Programming. (a) The Owner will be responsible for insuring the
Station’s compliance with the Children’s Television Act of 1990 [47 U.S.C. 303a
and 303b], and the rules and published policies of the FCC promulgated
thereunder, including ensuring that the Station complies with the commercial
limits established therein and serves the educational and informational needs of
children. The Broker, while conducting its activities with regard to the Station
pursuant to this Agreement, will comply with said Children’s Television Act and
FCC rules and published policies by presenting a reasonable amount of children’s
programming, including educational/informational programming, and by strictly
observing the limitations on advertising content and amount. The Broker will be
responsible for drafting all necessary reports and certifications and, following
review and approval of such reports and certifications by Owner, Owner shall be
responsible for placement of the same in the Station’s public inspection file
and submitting such reports to the FCC. Upon delivery of such draft reports and
certifications to Owner, they will be certified by Broker to Owner as true and
correct in all material respects. Such reports and certifications will include
the following: (a) a quarterly report on children’s programming pursuant to
Section 73.3526(e)(11)(iii) of the FCC’s rules; and (b) a certificate with
respect to compliance with advertising limits in children’s programs pursuant to
Section 73.3526(e)(11)(ii) of the FCC’s rules. Such draft advertising
certification will be in the form of the attached Exhibit C. In completing each
such draft quarterly certificate, the Broker will list the titles of all
children’s programs carried on the Station in the past quarter in which the
advertising limits apply, both local and network, all program segments during
which the allowed commercial limits were exceeded, and a separate memo
explaining why any excesses occurred. In carrying out its obligations with
respect to children’s programming, the Broker will further maintain records with
respect to commercial matter in children’s programming either in the form of
logs of programs reflecting the commercial time, tapes of the programs, lists of
commercial minutes aired in identified children’s programs, or appropriate
certificates from networks and syndicators with respect to compliance with the
FCC’s requirements on commercial limits. Broker shall make such items available
to Owner upon request.

 

(b) Issues Programs Lists. Broker and Owner mutually acknowledge their interest
in ensuring that the Station serves the needs and interests of its community of
license. Owner shall, on a regular basis, assess the issues of concern to
residents of San Angelo, Texas and the surrounding area and provide such
information to Broker. Broker, in cooperation with Owner, will endeavor to
ensure that programming responsive to the needs and interests of the community
of license and surrounding area is broadcast, in compliance with FCC
requirements.

 

7



--------------------------------------------------------------------------------

Broker shall assist Owner by drafting a report which will describe those issues
and the programming that is broadcast in response to those issues and deliver
such reports to Owner and, following review and approval of the same by Owner,
Owner shall place issues program reports in the Station’s public inspection file
as required by FCC rules. Further, Owner may request, and Broker shall provide,
information concerning such of Broker’s programs as are responsive to community
issues so as to assist Owner in the satisfaction if its public service
programming obligations. Broker shall also provide Owner upon request such other
information necessary to enable Owner to prepare records and reports required by
the Commission or other local, state or federal government entities.

 

15. Responsibility For Compliance with FCC Technical Rules. The Broker will
employ a Chief Engineer who will be responsible for maintaining the Station’s
transmission facilities. The Owner will employ a Chief Operator, as that term is
defined by the rules and published policies of the FCC (who may also hold the
position of Chief Engineer if not so employed by Buyer), who will be responsible
for ensuring compliance by the Station with the technical operating and
reporting requirements established by the FCC.

 

16. Force Majeure. Each party will carry standard property and casualty
insurance for the property and equipment it owns. The Owner’s policy(ies) for
such coverage will have an aggregate policy limit that is not less than the
aggregate limit of the policy(ies) normally maintained by the Owner for such
property and equipment prior to the date hereof.

 

17. Trade Secrets and Proprietary Information. In the event that: (a) any trade
secrets or other proprietary information of the Broker in connection with this
Agreement becomes known to the Owner, and (b) such trade secrets and/or
proprietary information are not otherwise available in the public domain or
known publicly, the Owner agrees to maintain the confidentiality of such trade
secrets and/or proprietary information and not to use or disclose any such trade
secrets and/or proprietary information without the prior written consent of the
Broker (except as required by law, rule or regulation, or by order of any
government agency or court). In the event that: (i) any trade secrets or other
proprietary information of the Owner in connection with this Agreement become
known to the Broker, and (ii) such trade secrets and/or proprietary information
are not otherwise available in the public domain or known publicly, prior to the
Closing the Broker agrees to maintain the confidentiality of such trade secrets
and/or proprietary information and not to use or disclose any such trade secrets
and/or proprietary information without the prior written consent of the Owner
(except as required by law, rule or regulation, or by order of any government
agency or court). The provisions of this Section 17 will survive any termination
of this Agreement.

 

18. Payola and Conflicts of Interest. Each of the Broker and the Owner agrees
not to, and to use reasonable efforts to cause its employees who have the
ability to cause the broadcast of programs and/or commercial matter on the
Station not to, accept any consideration, compensation or gift or gratuity of
any kind whatsoever, regardless of its value or form, including a commission,
discount, bonus, material, supplies or other merchandise, services or labor
(collectively, “Consideration”), whether or not pursuant to written contracts or
agreements between the Broker, the Owner and merchants or advertisers, in
consideration for the broadcast of any matter on the Station unless the payor is
identified, in the broadcast for which Consideration was provided, as having
paid for or furnished such Consideration, in accordance

 

8



--------------------------------------------------------------------------------

with Sections 317 and 507 of the Communications Act [47 U.S.C. §§ 317 and 508]
and the FCC’s rules and published policies. The Broker agrees to execute, and,
as a condition of each such employee’s employment, to cause each of the Broker’s
employees to execute, at least once every calendar year, a payola/conflict of
interest affidavit in the form of the attached Exhibit D, and the Broker agrees
to deliver the originals of all such affidavits to the Owner as expeditiously as
possible following their execution.

 

19. The Broker’s Compliance with Law. The Broker agrees that, throughout the
Term, the Broker will comply with all laws, rules, regulations and policies
applicable to the functions performed by it in connection with the Station,
including meeting equal employment opportunity requirements with respect to the
Broker’s employees performing duties in connection with the Station.

 

20. Indemnification.

 

(a) The Broker’s Indemnification of the Owner. The Broker will indemnify and
hold the Owner and the Owner’s employees, agents and contractors harmless,
including, without limitation, in respect of reasonable attorney’s fees, from
and against all liability, claims, damages and causes of action (“Losses”)
arising out of or resulting from acts or omissions of the Broker involving: (i)
libel and slander; (ii) infringement of trade marks, service marks or trade
names; (iii) violations of law, rules, regulations, or orders (including the
FCC’s rules and published policies); (iv) invasion of rights of privacy or
infringement of copyrights or other proprietary rights; (v) breaches of this
Agreement; (vi) the broadcast of programming furnished by Broker; or (vii) the
operation of Broker’s business relating to the Station. The Broker’s obligation
to indemnify and hold the Owner and the Owner’s employees, agents and
contractors harmless against the Losses specified above will survive any
termination of this Agreement.

 

(b) The Owner’s Indemnification of the Broker. The Owner will indemnify and hold
the Broker and the Broker’s employees, agents and contractors harmless,
including, without limitation, in respect of reasonable attorney’s fees, from
and against all Losses arising out of or resulting from acts or omissions of the
Owner involving: (i) libel and slander; (ii) infringement of trademarks, service
marks or trade names; (iii) violations of law, rules or regulations (including
the FCC’s rules and published policies); (iv) invasion of rights of privacy or
infringement of copyrights and other proprietary rights; (v) breaches of this
Agreement; (vi) the broadcast of programming furnished by the Owner; or (vii)
the operation of the Owner’s business relating to the Station. The Owner’s
obligation to indemnify and hold the Broker and the Broker’s employees, agents
and contractors harmless against Losses specified above will survive any
termination of this Agreement.

 

(c) Indemnification Procedures. The procedures for making a claim for
indemnification under Section 20(a) or 20(b) and defending and settling any
related third-party claim related hereto will be identical to those set forth in
Section 9.5 of the Purchase Agreement as if set forth herein, mutatis mutandis.

 

(d) Insurance. The Broker and the Owner each will maintain broadcasters’
liability insurance policies covering libel, slander, invasion of privacy and
the like, general liability, blanket crime, property damage, business
interruption, automobile liability, and

 

9



--------------------------------------------------------------------------------

workers’ compensation insurance in forms and amounts customary in the television
broadcast industry (to the extent commercially reasonable, for example, neither
party shall be required to get insurance specifically with respect to property
it does not own), and each of the parties hereto will name the other as an
additional insured under such policies to the extent that their respective
interests may appear and will provide for notice to the other party prior to
cancellation thereof. Upon request, each party will provide the other with
certificates evidencing such insurance, and will further provide certificates
evidencing renewal thereof prior to the expiration of such policies.

 

21. Termination.

 

(a) Termination Upon Closing. Except to the extent otherwise provided in this
Agreement, this Agreement will terminate effective upon the Closing or the
earlier termination of the Purchase Agreement.

 

(b) Termination Upon Order of Governmental Authority. A “Governmental
Termination Event” will occur if any court or federal, state or local government
authority (including the FCC) orders or takes any action which becomes effective
and which requires the termination or material curtailment of the Broker’s
activities with respect to the Station pursuant to this Agreement; provided that
such order or action will no longer constitute a Governmental Termination Event
if such action or order is subsequently stayed or ceases to be effective. If any
court or federal, state or local government authority announces or takes any
other action or proposed action which could result in a Governmental Termination
Event, then either the Broker or the Owner may seek administrative or judicial
relief therefrom (in which event the other of them will cooperate with such
effort in any reasonable manner requested) and consult with such agency and its
staff concerning such matters and, in the event that this Agreement is not
terminated, use their reasonable best efforts and negotiate in good faith a
modification to this Agreement which would obviate any such questions as to
validity while preserving, to the extent possible, the intent of the parties and
the economic and other benefits of this Agreement and the Purchase Agreement and
the portions thereof the validity of which are called into question. The Broker
will cooperate and comply with any reasonable request of the Owner to assemble
and provide to the FCC information relating to the Broker’s performance under
this Agreement. In the event of termination of the Broker’s activities with
respect to the Station pursuant to this Agreement as a result of any
Governmental Termination Event, the Owner will cooperate reasonably with the
Broker to the extent permitted to enable the Broker to fulfill advertising or
other programming contracts then outstanding. If a Governmental Termination
Event occurs, then the Term will continue until the date upon which the
activities of the Broker and the Owner are required to be ceased, as mandated by
the agency or authority which brought about such Governmental Termination Event.

 

(c) Material Breach. Each party hereto shall have the right to terminate this
Agreement if the other party hereto is in material breach of this Agreement and
such breach remains uncured for at least 15 days after the terminating party has
given written notice of such breach to the breaching party; provided that such
right to terminate shall only be in effect during the continuation of such
breach.

 

10



--------------------------------------------------------------------------------

(d) Effect of Termination. Upon termination of this Agreement, the Monthly Costs
shall be prorated to the effective termination date of this Agreement.

 

22. Authorizations. The Owner owns or holds all material licenses and other
permits and authorizations reasonably necessary for the operation of the Station
(including licenses, permits and authorizations issued by the FCC), and the
Owner (including the Owner’s affiliates, principals, employees and agents) will
take no action to impair such licenses, permits and authorizations.

 

23. Advanced Television/High Definition Television.

 

(a) The parties acknowledge that, as of the date hereof, KLST-DT is operating
with facilities less than those authorized in Construction Permit, FCC File No.
BPCDT-19991015ABB (the “KLST-DT CP”) but as authorized by Special Temporary
Authority, FCC File No. BDSTA-20020214ADC, as extended by FCC File No.
BEDSTA-20040406ACY (the “KLST-DT STA”). The KLST-DT STA expires on October 22,
2004 and Owner shall file timely extension requests with the FCC as necessary
prior to the Closing. By virtue of being on the air pursuant to the KLST-DT STA,
the Station is considered to have met the FCC’s deadline for completion of
construction of the KLST-DT CP and said construction permit is thereby extended
until further notice by the FCC.

 

(b) To the extent that the Station’s digital television channel (the “DTV
Channel”) is operational prior to the Closing, the Broker will have the right to
utilize the DTV Channel and the related facilities under the terms and
conditions set forth in this Agreement for the use of the Station. If the FCC
assesses the Owner any spectrum fees or other charges for the Broker’s use of
the DTV Channel, such FCC fees or other charges will be subject to reimbursement
by Broker pursuant to the attached Exhibit A.

 

24. Notices. All notices, demands and requests required or permitted to be given
under the provisions of this Agreement will be (a) in writing, (b) delivered to
the recipient in person or sent by commercial delivery service or registered or
certified mail, postage prepaid and return receipt requested, (a) deemed to have
been given on the date received by the recipient (if delivered in person) on the
date set forth in the records of the delivery service (if delivered by
commercial delivery service) or on the date of receipt (if delivered by
certified mail) and (d) addressed as follows:

 

If to the Owner:

  

Tedford Kimbell

President and CEO

Jewell Television Corporation

15851 Dallas Parkway, Suite 600

Addison, TX 75001

with a copy (which will not constitute notice to the Owner) to:     

Brian D. Weimer, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, D.C. 20005

Telecopy No.: 202-661-9042

 

11



--------------------------------------------------------------------------------

If to the Broker:          

Nexstar Broadcasting, Inc.

909 Lake Carolyn Parkway

Irving, TX 75039

Attention: Perry Sook

Telecopy No.: 972 373-8888

with a copy (which will not constitute notice to Broker) to:     

Kirkland & Ellis LLP

153 East 53rd Street

New York, NY 10022

Attention: Drew Grabel

Telecopy No.: 212 446-4900

 

or to any such other or additional persons and addresses as the parties may from
time to time designate in a writing delivered in accordance with this Section
24.

 

25. Modification and Waiver. No amendment, supplement or modification of any
provision of this Agreement will be effective unless the same will be in writing
and signed by the party against whom enforcement of any such amendment,
supplement or modification is sought, and then such amendment, supplement or
modification will be effective only in the specific instance and for the purpose
for which given.

 

26. Construction. This Agreement will be governed by and construed in accordance
with the domestic laws of the State of Texas, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Texas or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Texas.

 

27. Headings; Interpretation. The headings in this Agreement are included for
ease of reference only and will not control or affect the meaning or
construction of the provisions of this Agreement. As used in this Agreement,
“including,” “includes” and the like are not intended to confer any limitation.

 

28. Assignment. This Agreement may not be assigned by either party without the
express written approval of the other party. However, the prior approval of the
Owner is not required for any assignment by the Broker to an Affiliate of the
Broker, provided further, however that (a) the representations and warranties of
Broker hereunder shall be true and correct in all material aspects as applied to
the assignee, (b) both Broker and the assignee shall execute and deliver to
Owner a written instrument in form and substance satisfactory to Owner within
its reasonable judgment in which both Broker and the assignee agree to be
jointly and severally liable for performance of all of Broker’s obligations
under this Agreement, (c) Broker and the assignee shall deliver such other
documents and instruments as reasonably requested by Owner, including
appropriate certified resolutions of the boards of directors of Broker and the
assignee.

 

12



--------------------------------------------------------------------------------

Where appropriate in the context and consistent with this provision, the term
“Broker” as used herein will mean and include such assignee.

 

29. Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signature(s) on each such counterpart were upon
the same instrument. This Agreement will be effective as of the date first above
written.

 

30. Entire Agreement. This Agreement and the Purchase Agreement, and the
documents referred to herein and therein contain the entire agreement between
the parties with respect to the subject matter of this Agreement, and supersede
any prior understandings, agreements or representations by or between the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

31. No Partnership or Joint Venture Created. Nothing in this Agreement will be
construed to create a partnership or joint venture between the Owner and the
Broker or to afford any rights to any third party other than as expressly
provided herein. Neither the Owner nor the Broker will have any authority to
create or assume in the name or on behalf of the other party any obligation,
express or implied, or to act or purport to act as the agent or legally
empowered representative of the other party hereto for any purpose.

 

32. Severability. Whenever possible each provision of this Agreement will be
interpreted so as to be effective and valid under applicable law. Subject to the
provisions of Section 21(b), if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or otherwise affecting the remainder or such provision or the
remaining provisions of this Agreement.

 

33. Legal Effect. This Agreement will be binding upon and will inure to the
benefit of the parties hereto, their heirs, executors, personal representatives,
successors and assigns.

 

34. No Party Deemed Drafter. No party will be deemed the drafter of this
Agreement and if this Agreement is construed by a court of law such court should
not construe this Agreement or any provision against any party as its drafter.

 

*    *    *    *

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Time Brokerage
Agreement to be effective as of the date above written.

 

JEWELL TELEVISION CORPORATION

By:

 

/s/ Tedford Kimbell

Its:

 

President & CEO

NEXSTAR BROADCASTING, INC.

By:

 

/s/ Perry Sook

Its:

 

Chief Executive Officer

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Reimbursement of Expenses

 

A. For each calendar month during the Term, the Broker shall pay the Owner a
monthly fee of $15,000 (the “Monthly Fee”). The Monthly Fee with respect to the
first calendar month of the Term shall be due and payable on the Commencement
Date and the Monthly Fee with respect to each following calendar month during
the Term shall be due and payable on the same business day on which the Monthly
Costs for the immediately preceding calendar month are due and payable as set
forth below; provided that for any calendar month during which this Agreement is
not in force for the entire month, the Monthly Fee shall be prorated
accordingly.

 

B. In addition to the Monthly Fee, at the conclusion of each calendar month
during the Term, the Broker will pay the Owner an amount equal to all of the
Owner’s monthly costs (the “Monthly Costs”) incurred by the Owner in connection
with its ownership and operation of the Station in accordance with the terms and
conditions of this Agreement and the Purchase Agreement. The Monthly Costs shall
be equal to the sum of all reasonable operating expenses for each calendar month
incurred by Owner in connection with providing air time to Broker. The Monthly
Costs shall be prorated such that expenses relating to the operating of the
Station before the Commencement Date shall be for the account of Seller, and
expenses relating to the operation of the Station from and after the
Commencement Date shall be for the account of Buyer. After each calendar month
during the Term, the Owner will submit to the Broker an invoice for the Monthly
Costs incurred during such month, and the amount of such costs reflected on any
such invoice to the extent not previously advanced to the Owner will be due and
payable within seven (7) Business Days after the date upon which such invoice is
received.

 

C. Notwithstanding the anything in this Agreement or the Purchase Agreement to
the contrary, the Broker shall not be responsible for reimbursing the Owner for
compensation paid to employees of the Owner in excess of rates approved by the
Broker.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

The Broker agrees to cooperate with the Owner in the broadcasting of programs of
the highest possible standard of excellence and for this purpose to observe the
following regulations in the preparation, writing and broadcasting of its
programs:

 

I. Religious Programming. The subject of religion and references to particular
faiths, tenants, and customs shall be treated with respect at all times.
Programs shall not be used as a medium for attack on any faith, denomination, or
sect or upon any individual or organization.

 

II. Controversial Issues. Any discussion of controversial issues or public
importance shall be reasonably balanced with the presentation of contrasting
viewpoints in the course of overall programming; no attacks on the honesty,
integrity, or like personal qualities of any person or group of persons shall be
made during the discussion of controversial issues of public importance; and
during the course of political campaigns, programs are not to be used as a forum
for editorializing about individual candidates. If such events occur, the Owner
may require that responsive programming be aired.

 

III. No Plugola or Payola. The mention of any business activity or “plug” for
any commercial, professional, or other related endeavor, except where contained
in an actual commercial message of a sponsor, is prohibited.

 

IV. No Lotteries. Announcements giving any information about lotteries or games
prohibited by federal or state law or regulation are prohibited.

 

V. Election Procedures. At least ninety (90) days before the start of any
primary or regular election campaign, the Broker will clear with the Owner’s
General Manager the rate Broker will charge for the time to be sold to
candidates for public office and/or their supporters to make certain that the
rate charged conforms to all applicable laws and the policy of the Station.

 

VI. Required Announcements. The Broker shall broadcast (a) an announcement in a
form satisfactory to the Owner at the beginning of each hour to identify Station
KLST, (b) an announcement at the beginning and end of each program, and hourly,
as appropriate, to indicate that program time has been purchased by the Broker,
and (c) any other announcement that may be required by law, regulation, or the
policy of the Station.

 

VII. Credit Terms Advertising. Pursuant to rules of the Federal Trade
Commission, any advertising of credit terms shall be made over the Station in
accordance with all applicable federal and state laws, including Regulations Z
and M.

 

VIII. Commercial Record Keeping. No commercial messages (“plugs”) or undue
references shall be made in programming presented over the Station to any
business venture, profit making activity, or other interest (other than
noncommercial announcements for bona fide charities, church activities, or other
public service activities) in which the Broker is directly or

 



--------------------------------------------------------------------------------

indirectly interested without the same having been approved in advance by the
Owner’s General Manager and such broadcast being announced and logged as
sponsored.

 

IX. No Illegal Announcements. No announcements or promotion prohibited by
federal or state law or regulation of any lottery or game shall be made over the
Station. Any game, contest, or promotion relating to or to be presented over the
Station must be fully stated and explained in advance to the Owner, which
reserves the right in its sole discretion to reject any game, contest, or
promotion.

 

X. Owner’s Discretion Paramount. In accordance with the Owner’s responsibility
under the Communications Act of 1934, as amended, and the rules and regulations
of the Federal Communications Commission, the Owner reserves the right to reject
or terminate any advertising proposed to be presented or being presented over
the Station which is in conflict with the policy of the Station or which in the
reasonable judgment of the Owner or its General Manager would not serve the
public interest.

 

XI. Programming in Which Broker has a Financial Interest. The Broker shall
advise the General Manager of the Station with respect to any programming
(including commercial(s)) concerning goods or services in which the Broker has a
material financial interest. Any announcements for such goods and services shall
clearly identify the Broker’s financial interest.

 

XII. Programming Prohibitions. The Broker shall not broadcast any of the
following programs or announcements:

 

A. False Claims. False or unwarranted claims for any product or service.

 

B. Unfair Imitation. Infringements of another advertiser’s rights through
plagiarism or unfair imitation or either program idea or copy, or any other
unfair competition.

 

C. Commercial Disparagement. Any disparagement of competitors or competitive
goods.

 

D. Profanity; Indecency. Any programs or announcements that are slanderous,
obscene, profane, indecent, vulgar, repulsive or offensive, either in theme or
treatment.

 

E. Price Disclosure. Any price mentions except as permitted by a licensee’s
policies current at the time.

 

F. Unauthenticated Testimonials. Any testimonials which cannot be authenticated.

 

G. Descriptions of Bodily Functions. Any programs or announcements which
describes in a repellent manner internal bodily functions or symptomatic results
or internal disturbances, and no reference to matters which are not considered
acceptable topics in social groups.

 

3



--------------------------------------------------------------------------------

H. Conflict Advertising. Any advertising matter or announcement which may, in
the reasonable opinion of a licensee, be injurious or prejudicial to the
interests of the public, the Station, or honest advertising and reputable
business in general.

 

I. Fraudulent or Misleading Advertisement. Any advertisement matter,
announcement, or claim which Broker knows to be fraudulent, misleading, or
untrue.

 

Owner may waive any of the foregoing regulations in specific instances if, in
its reasonable opinion, good broadcasting in the public interest will be served
thereby.

 

In any case where questions of policy or interpretation arise, Broker shall
submit the same to Owner for decision before making any commitments in
connection therewith.

 

4



--------------------------------------------------------------------------------

EXHIBIT C

 

CERTIFICATE REGARDING COMMERCIAL LIMITS IN

CHILDREN’S TELEVISION PROGRAMMING

 

             (“Broker”) hereby certifies to              (“Owner”) that, with
respect to the children’s programs provided by Broker which were broadcast on
             (the “Station”) during the              quarter of 200     (ending
            ) to which the commercial limits set forth in 47 C. F. R. Section
73.670 of the FCC’s rules apply:

 

            1. the amount of commercial matter aired during such children’s
programs were in compliance with the commercial limits.

 

            2. the amount of commercial matter aired during such children’s
programs were in compliance with such commercial limits, except for the program
segments listed below which exceeded the allowed commercial limits. A separate
memo explaining why any excesses occurred is also attached.

 

[Broker] By:     Name:     Title:    

 



--------------------------------------------------------------------------------

EXHIBIT D

 

County of             

 

State of                 

 

ANTI-PAYOLA/PLUGOLA AFFIDAVIT

 

(Name)             , being first duly sworn, deposes and says as follows:

 

1. He is              (Position)             for [Broker] (“Broker”).

 

2. He has acted in the above capacity since (date).

 

3. No matter has been broadcast by Station(s)              for which service,
money or other valuable consideration has been directly or indirectly paid, or
promised to, or charged, or accepted, by him from any person, which matter at
the time so broadcast has not been announced or otherwise indicated as paid for
or furnished by such person.

 

4. So far as he is aware, no matter has been broadcast by Station(s) for which
service, money, or other valuable consideration has been directly or indirectly
paid, or promised to, or charged, or accepted by Station(s)              by the
Broker, or by any independent contractor engaged by the Broker in furnishing
programs, from any person, which matter at the time so broadcast has not been
announced or otherwise indicated as paid for or furnished by such person.

 

A-1



--------------------------------------------------------------------------------

5. In the future, he will not pay, promise to pay, request, or receive any
service, money, or any other valuable consideration, direct or indirect, from a
third-party, in exchange for the influencing of, or the attempt to influence,
the preparation or presentation of broadcast matter on Station(s)    .

 

6. Except as may be reflected in paragraph 7 hereof, neither he, his spouse nor
any member of his immediate family has any present direct or indirect ownership
interest in any entity engaged in the following business or activities (other
than an investment in a corporation whose stock is publicly held), serves as an
officer or director of, whether with or without compensation, or serves as an
employee of, any entity engaged in the following business or activities:

 

1. The publishing of music;

 

2. The production, distribution (including wholesale and retail sales outlets),
manufacture or exploitation of music, films, tapes, recordings or electrical
transcriptions of any program material intended for radio broadcast use;

 

3. The exploitation, promotion, or management of persons rendering artistic,
production and/or other services in the entertainment field;

 

4. The ownership or operation of one or more radio or television Stations;

 

2



--------------------------------------------------------------------------------

5. The wholesale or retail sale of records intended for public purchase;

 

6. The sale of advertising time other than on Station(s)          or any other
Station owned by the Broker.

 

7. A full disclosure of any such interest referred to in paragraph 6, above, is
as follows:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

                   

Affiant

 

Subscribed and sworn to before me

this          day of             , 200    .

--------------------------------------------------------------------------------

Notary Public

My commission expires:                     

 

3